UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4752


UNITED STATES OF AMERICA,

                Plaintiff – Appellant,

          v.

EDWARD MILLER BRANTLEY, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:07-cr-00020-BO-1; 5:10-cv-00600-BO)


Submitted:   October 30, 2013             Decided:   November 8, 2013


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas   G.  Walker,   United   States   Attorney,  Jennifer P.
May-Parker, Eric D. Goulian, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellant. Richard A. McCoppin,
MCCOPPIN & ASSOCIATES, Cary, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward       Miller     Brantley,          Jr.,     pleaded        guilty     to

distribution of cocaine base, in violation of 21 U.S.C. § 841(a)

(2006).    The district court originally sentenced Brantley to 108

months of imprisonment, grounded in part on an enhancement under

the career offender provision of the United States Sentencing

Guidelines.       See U.S.S.G. § 4B1.1.                Brantley subsequently filed

a 28 U.S.C.A. § 2255 (West Supp. 2013) motion, arguing that he

did not qualify as a career offender, citing the Supreme Court’s

decision in Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010).

The Government moved to dismiss the motion based in part on the

waiver    of    appellate       rights      contained          in     Brantley’s        plea

agreement.         The   district    court,       however,       granted       Brantley’s

motion    and      determined       that        the     rule     of     Carachuri        was

retroactively       applicable       to     cases         on    collateral        review,

Brantley’s claim was cognizable on collateral review, and under

United    States    v.   Simmons,     649 F.3d 237    (4th     Cir.    2011)    (en

banc), Brantley no longer qualified as a career offender.                                The

district court then resentenced Brantley to twenty-seven months

of imprisonment.

            The     Government      has    appealed,          arguing    that    Brantley

waived his right to collaterally attack his sentence and that

such a claim is not cognizable on collateral review.                            We review

the validity of an appeal waiver de novo.                             United States v.

                                            2
Blick, 408 F.3d 162, 168 (4th Cir. 2005).                    We will enforce an

appeal waiver to preclude a defendant from raising an issue if

the waiver is valid and the issue on appeal is within the scope

of the waiver.      Id.; see also United States v. Lemaster, 403
F.3d 216, 220 (4th Cir. 2005) (defendant may waive the right to

collaterally attack his conviction and sentence as long as the

waiver is knowing and voluntary).              We have thoroughly reviewed

the record and conclude that Brantley’s waiver of his appellate

rights was knowing and voluntary and that the issue he sought to

raise   fell   within    the    scope   of     that    waiver.        See    United

States v. Copeland, 707 F.3d 522, 528-30 (4th Cir. 2013), cert.

denied, Copeland v. United States, No. 12-10514, 2013 WL 2370444

(U.S. Oct. 7, 2013).

           Accordingly,        we   vacate   the      district     court’s   order

granting   Brantley’s    § 2255      motion,    vacate       the   sentence,   and

remand with instructions to re-enter the original judgment.                     We

dispense   with   oral    argument       because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          VACATED AND REMANDED




                                        3